     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 1 of 63 PageID #:1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


JAMES BYRD, JR. and DARRELL BYRD,
for themselves and on behalf of all others
similarly situated,
                                                        1:20-cv-6447
                                             Case No.: _________________
              Plaintiffs,
                                             JURY TRIAL DEMANDED
       v.

MCDONALD’S USA, LLC, a Delaware
limited liability company, and
MCDONALD’S CORPORATION, a
Delaware corporation,

              Defendants.



                              CLASS ACTION COMPLAINT
        Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 2 of 63 PageID #:2




                                    TABLE OF CONTENTS
INTRODUCTION..........................................................................................................................1

THE PARTIES .............................................................................................................................11

JURISDICTION AND VENUE ..................................................................................................16

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS................................................17

          A.         The McDonald’s Franchise Model: Unequal Bargaining, Captive Tenants,
                     Discriminatory Franchise Agreements, and Misleading Financial Disclosures ....17

                                 (i)      The Franchise Agreement ..............................................................19

                                 (ii)     Entry into the McDonald’s Franchise System ...............................22

                                 (iii)    The Cost to Own and Operate a McDonald’s Franchise ...............23

                                 (iv)     The Cost to Own and Operate a Black McDonald’s Franchise:
                                          A Financial Suicide Mission ..........................................................25

          B.         McDonald’s History of Discrimination Against Black Franchisees ......................26

                                 (i)      Boycott in Cleveland 1969.............................................................26

                                 (ii)     Trouble under the Golden Arches: Black Franchisee Sues
                                          McDonald’s for Racial Steering ....................................................27

                                 (iii)    McDonald’s Admits Racial Steering and Need for Parity .............29

                                 (iv)     Change in McDonald’s Leadership in 2015: Reverse Course for
                                          Discrimination and Mass Exodus of Black Franchisees ................32

                                 (v)      McDonald’s Leadership is Once Again on Notice of Ongoing
                                          Disparate Treatment of Black Franchisees; Continues Making False
                                          Promises .........................................................................................33

          C.         “Big Mac Attack” on Black Franchisees: McDonald’s Pattern and Practice of
                     Intentional and Covert Racial Discrimination .......................................................34



                                                                     i
        Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 3 of 63 PageID #:3




                                (i)       Take it or Leave it: Racial Steering and Redlining to High-Cost
                                           and Low-Volume Locations ........................................................34

                                (ii)      McDonald’s Requires Black Franchisees to Make Renovations to
                                          Locations it Knows Will Not Generate a Return on Their
                                          Investment ......................................................................................36

                                (iii)     McDonald’s Arbitrarily Denies Black Franchisees Opportunities
                                          for Growth to Profitable Locations within the Franchise System..39

                                (iv)      McDonald’s False Promise of “Rent Relief” and Misleading
                                          Financial Assistance.......................................................................41

                                (v)       Targeted and Unreasonable Inspections and Grading ...................43

                                (vi)      No Choice But to Sell or Operate at a Loss: McDonald’s Forced
                                          Exit Scheme and Fear Tactics ........................................................44

CLASS ALLEGATIONS ............................................................................................................45

          A.        Class Definition .....................................................................................................45

          B.        Numerosity and Ascertainability ...........................................................................47

          C.        Predominance of Common Issues ..........................................................................47

          D.        Typicality ...............................................................................................................48

          E.        Adequacy of Representation ..................................................................................49

          F.        Superiority..............................................................................................................49

CAUSES OF ACTION ................................................................................................................51

          Count I – Violation of 42 U.S.C. § 1981 ...........................................................................51

          Count II – Violation of State Franchise Acts .....................................................................55

          Count III – Unjust Enrichment ..........................................................................................56

PRAYER FOR RELIEF..............................................................................................................58

DEMAND FOR JURY TRIAL ...................................................................................................60


                                                                     ii
      Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 4 of 63 PageID #:4




                               CLASS ACTION COMPLAINT

       Plaintiffs, James Byrd, Jr. and Darrell Byrd (“Plaintiffs”), individually and on behalf of all

other similarly situated individuals (collectively referred to as, “Class Members” or the “Class”),

by and through undersigned counsel, hereby file this Class Action Complaint, based on Plaintiffs’

personal knowledge and upon information and belief as to the Class, against Defendants,

McDonald’s USA LLC, a Delaware limited liability company, and McDonald’s Corporation, a

Delaware corporation (collectively, “McDonald’s” or “Defendants”), and allege as follows:

                                       INTRODUCTION

       1.      This is a civil rights action brought by Plaintiffs, current Black McDonald’s

franchisees, on behalf of themselves and one-hundred and eighty-six (186) Black franchisees who

own and operate McDonald’s restaurants in the United States, seeking racial justice and economic

equality by holding McDonald’s accountable for its company-wide and decades-long violations of

federal and state laws in denying Black franchisees equal rights under their franchise agreements.

       2.      Plaintiffs are brothers who own and operate four (4) McDonald’s restaurants in

Tennessee. James Byrd has been a McDonald’s franchisee for thirty-one (31) years, with an

organization that has dwindled down from ten (10) to two (2) underperforming restaurants, and

his brother, Darrell, has been a McDonald’s franchisee for twenty-two (22) years, with an

organization that has been cut down from four (4) to two (2) restaurants.

       3.      The Byrd brothers operate restaurants in the Nashville Region, the McDonald’s

Region with the highest cash flow disparity between White and Black McDonald’s franchisees in

the nation. For decades, the Byrd brothers comprised half of only four (4) total Black McDonald’s

franchisees in their local co-op. James Byrd is now the only remaining Black McDonald’s

franchisee in Memphis.


                                                 1
      Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 5 of 63 PageID #:5




       4.      Although the Byrds risk retaliation (and potentially any chance at saving their only

remaining restaurants) in bringing forth this action, they cannot allow other Black McDonald’s

franchisees to be misled and injured by the same pipeline of discrimination that has plagued Black

franchisees for decades.

       5.      Beginning in the 1960s, with an unprecedented expansion of real estate ownership

into Black communities on the heels of the American civil rights movement through crudely-

termed “zebra” partnerships with silent, White investors, and continuing with targeted marketing

campaigns aimed at Black consumers, from “Do Your Dinnertimin’ at McDonald’s”

advertisements in the late 1970s, to Calvin commercials in the 1990s, to its recruitment of Black

icon Michael Jordan in 1992, as recently revived through a collaboration with Rap artist Travis

Scott, McDonald’s has perpetuated a decades-long fraud by selling itself as a friend of Black

America, yielding billions in profits to the company, at the expense of its own Black franchisees.

       6.      McDonald’s led aspiring Black entrepreneurs to believe franchise ownership was a

“Golden Opportunity,” their ticket to the American dream. The reality was the opposite. Black

franchisees signed up for financial suicide missions.

       7.      As alleged herein, McDonald’s growth strategy has been predatory in nature,

targeting Black consumers, markets, and territories by steering Black franchisees to Black

neighborhoods with high overhead costs—including higher security, insurance, and employee

turnover—where White franchisees refused to own and operate restaurants.

       8.      By placing Black franchisees in predominantly Black neighborhoods, McDonald’s

is able to both increase its capital through the acquisition of real estate in areas with lower market

prices, and increase sales to Black consumers, resulting in higher company profits, which are based

only on gross sales and do not account for the higher operational costs associated with these



                                                  2
      Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 6 of 63 PageID #:6




locations. McDonald’s shifts the entire risk of loss to Black franchisees through high rents and

ongoing fees that pay for McDonald’s acquisition and development of real estate and generate

consistent company profits. Black franchisees are solely responsible for all related occupancy

costs, as well as renovations and/or rebuilds, despite these locations historically underperforming.

When Black franchisees are inevitably unable to pay McDonald’s rent and fees, and McDonald’s

wants them out, it holds all of the power, and benefits by keeping the real estate with all

improvements paid for by Black franchisees.

       9.      McDonald’s primary weapon is fear—fear of termination, fear of being denied

expansion, fear of having McDonald’s open a restaurant across the street or down the block, and

fear of non-renewal. Putative Class Members who wish to join this action are also afraid.

       10.     Plaintiffs and Class Members remain in the McDonald’s franchise system as

captive tenants, subject to, and in fear of, McDonald’s unfettered discretion to determine their

eligibility status for growth and renewal of their franchises, enabling McDonald’s to continue to

restrict Black franchisees to Black neighborhoods and to deny them equal opportunities to more

profitable locations.

       11.     This model pushes Black franchisees further into debt, allowing McDonald’s to

deem Black franchisees ineligible for growth and/or renewal, while offering White franchisees

newer, safer, and more profitable locations. Through this vicious cycle, Black franchisees go in

and out of locations with consistent profit shortfalls, on land and buildings owned by McDonald’s,

operated by Black franchisees to better target Black consumers, with improvements paid for by

Black franchisees, maximizing McDonald’s profits. The only way to break this cycle is to force

McDonald’s to stop treating Black franchisees differently than White franchisees.




                                                 3
      Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 7 of 63 PageID #:7




       12.     Otherwise, and if left unremedied, McDonald’s systematic pattern and practice of

discriminatory acts will continue to result in a mass exodus of Black franchisees from the

McDonald’s franchise system and an increasing cashflow disparity between Black and White

McDonald’s franchisees.

       13.     McDonald’s racial discrimination has resulted in an increasing cash flow gap

between McDonald’s Black franchisees as compared to White ones that has more than tripled

from 2010 to 2019, per the National Black McDonald’s Operators Association (“NBMOA”) data.

       14.     Plaintiffs’ and Class Members’ annual sales, on average, fall below McDonald’s

national average sales of $2.7 million between 2011 and 2016, and $2.9 million in 2019, and are

insufficient to cover the expenses associated with their substandard locations, resulting in

consistent profit shortfalls and accumulating debt.

       15.     As a result, the historic high of approximately 400 Black McDonald’s franchisees

in 1998 has been more than cut in half. Today, there are less than 200 Black franchisees. See

Figure 1 below, based on NBMOA and McDonald’s data.

       16.     At the same time, from 1998 to date, the total number of McDonald’s franchised

restaurants more than doubled. See Figure 2 below, based on data from McDonald’s Corporation.

       17.     These statistics are not isolated examples; they are demonstrative of the systematic

failure of McDonald’s to comply with the mandates of Section 1981 and are the result of racial

bias and barriers within the McDonald’s franchise system, effectuated by McDonald’s through

systematic and covert racial discrimination targeted against Black franchisees.




                                                 4
Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 8 of 63 PageID #:8




              Figure 1: Number of Black McDonald’s Franchisees




           Figure 2: Number of McDonald’s Franchised Restaurants

                                     5
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 9 of 63 PageID #:9




       18.    McDonald’s knowingly and covertly discriminates against Plaintiffs and similarly

situated Black McDonald’s franchisees, a protected class under federal law (42 U.S.C. § 1981),

who are parties to franchise agreements with McDonald’s, by inter alia:

              a.      Steering and restricting Black franchisees to predominantly Black, inner
                      city, and/or rural neighborhoods, with higher expenses and lower sales,
                      because of their race;

              b.      Excluding Black franchisees from the purchase of restaurants in the open
                      market because of their race;

              c.      Providing Black franchisees with misleading financial information to
                      induce them to purchase McDonald’s least desirable franchises;

              d.      Requiring Black franchisees to invest in rebuilds and/or renovations in
                      locations they know will not generate a return on investment;

              e.      Excluding Black franchisees from the same growth opportunities to higher-
                      volume, lower-cost restaurants offered to White franchisees;

              f.      Failing to provide any legitimate business reasons for repeated denials of
                      franchise opportunities to Black franchisees over many years;

              g.      Denying Black franchisees meaningful support to allow them to overcome
                      financial hardships, while White franchisees were routinely provided such
                      assistance, including, but not limited to, permanent rent relief and impact
                      funding;

              h.      Depriving Plaintiffs of the same legacy opportunities offered to White
                      franchisees through McDonald’s Next Generation (“Next Gen”) program;

              i.      Retaliation against Black franchisees for rejecting offers to continue
                      operations in crime-ridden neighborhoods with low-volume sales, including
                      through targeted, increased, and unreasonable inspections;

              j.      Disparate treatment with respect to inspections, grading, and business
                      reviews of Black franchisees’ restaurants as pretext for forcing them out of
                      the McDonald’s franchise system; and/or

              k.      Placing Black franchisees in untenable positions of economic duress,
                      denying them eligibility for growth and/or renewal of their agreements, so
                      that Black franchisees have no choice but to continue to operate substandard

                                               6
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 10 of 63 PageID #:10




                       locations or exit on McDonald’s terms, at a loss.

       19.     Through this pattern and practice of discrimination, Defendants deprive Plaintiffs

and Class Members of the same rights enjoyed by White franchisees to the creation, performance,

modification, and termination of their agreements and the enjoyment of all benefits, privileges,

terms, and conditions of their franchise relationships with Defendants.

       20.     But for their race and McDonald’s unjustifiable refusal to provide equal franchise

opportunities to Black franchisees, Plaintiffs and putative Class Members would not have incurred

excessive operational expenses and insufficient sales volume, resulting in lost profits, lost business

opportunities, emotional distress, humiliation, and damage to their professional reputations.

       21.     McDonald’s has concealed this pattern and practice of discrimination through a

campaign of misinformation and by isolating Plaintiffs and a putative Class of similarly-situated

Black franchisees, as it continues to propagate a false narrative of diversity and racial equality.

       22.     It is no coincidence that McDonald’s is currently defending four (4) race

discrimination lawsuits in less than one (1) year at all levels of its operations: employees, workers,

and now franchisees, former and current.

       23.     Plaintiffs and Class Members did not know that that they were denied equal

franchise opportunities because they are Black. At all times material to Plaintiffs’ and Class

Members’ claims, McDonald’s led them to believe—and some continue to believe—that they have

equal access to locations, terms, benefits, privileges, and conditions of the McDonald’s franchise

relationship as White franchisees.

       24.     Indeed, it was not until the January 7, 2020, filing of a racial discrimination lawsuit

by Black McDonald’s senior executives, Victoria Guster-Hines and Domineca Neal, that Plaintiffs

and the Class learned of inside corporate information for the first time that revealed, at an


                                                  7
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 11 of 63 PageID #:11




executive level, that McDonald’s deliberately divests opportunities from Black franchisees,

implements business plans with a discriminatory impact on Black franchisees, grades Black

Consumer Market restaurants “differently, in a negative way,” and has overall abandoned its

commitment to racial equality on a company-wide basis. Guster-Hines v. McDonald’s USA LLC,

No. 20-00117, Compl. [D.E. 1], ¶¶ 65, 75 (N.D. Ill. Jan. 1, 2020).

       25.     The discriminatory character of McDonald’s conduct has not been apparent to

Plaintiffs or to Class Members when committed on an individual basis because McDonald’s

practice is to systematically isolate Black franchisees throughout their franchise term, leading them

to believe that their financial losses are caused by individual deficiencies as “bad operators,” or

operational deficiencies within their organizations, rather than discrimination.

       26.     Plaintiffs and Class Members are not bad businesspeople, as McDonald’s has led

them to believe; they are victims of McDonald’s targeted discrimination against Black franchisees,

which McDonald’s covered up during years of parity deals and false promises.

       27.     Defendants have maintained that McDonald’s is committed to racial equality,

through the Company’s Standards of Business Conduct, advertisements, and promises of parity.

       28.     McDonald’s Chief Executive Officer, Christopher Kempczinski, appeared on

CNBC’s “Mad Money with Jim Cramer” this year, and stated that, “McDonald’s has created more

millionaires within the Black community than probably any other corporation on the planet.”

       29.     Likewise, in response to the murder of George Floyd and the Black Lives Matter

movement, McDonald’s proclaimed, “We do not tolerate inequity, injustice, or racism.”

McDonald’s advertisements read, “They were all one of us. We see them in our customers. We

see them in our crew members. We see them in our franchisees. And this is why the entire




                                                 8
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 12 of 63 PageID #:12




McDonald’s family grieves. It’s why we stand for them and any other victims of systematic

oppression and violence.”

        30.      Even in McDonald’s Corporation’s Verified Complaint against its former CEO,

Stephen J. Easterbrook, it continues to represent to the public that “ethical operation of its business

is not just a legal imperative, but also a cherished value.”                   McDonald’s Corporation v.

Easterbrook, Case Id. 2020-0658, Verified Compl. [D.E. 1], at ⁋ 11 (Del. Ch. Aug. 10, 2020).

        31.      In response to the lawsuit filed by former franchisees on September 1, 2020,

McDonald’s Black Board of Director’s member, John Rogers, publicly espoused that “there is no

finer example of an equitable business model in America than the one McDonald’s has.”1

        32.      McDonald’s continues to mislead current Black franchisees through a narrative that

is patently false.     Defendants publicly proclaim, “McDonald’s is only as successful as its

franchisees: it wants every franchisee in its system to thrive, and it provides extensive support to

its franchisees to help them succeed.” In reality, McDonald’s definition of success is one-sided:

McDonald’s business model is that of a real estate company that profits on sales and the fees and

rent it charges to franchisees, without any consideration for higher expenses associated with the

substandard locations it offers to Blacks, and their resulting profit loss and accumulating debt.

        33.      Behind the scenes, in response to these mounting allegations, McDonald’s has been

offering current Black franchisees the same opportunities it denied to former Black franchisees,

including permanent rent relief, expansion into high-volume restaurants, and assistance with debt

relief, demonstrating it had the control to apply these measures in accordance with its policies and




1
 John W. Rogers, Jr., Why McDonald’s sets the standard for equitable business models, Fortune, (Sept. 16, 2000)
https://fortune.com/2020/09/16/mcdonalds-black-franchisees-lawsuit-diversity/ (last visited Sept. 25, 2020) .


                                                        9
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 13 of 63 PageID #:13




chose not to. Not surprisingly, these offers come coupled with take-it-or-leave it releases of

liability to any Black franchisee who accepts assistance.

       34.     After outright and structural racism in the administration of the franchise system,

Plaintiffs and Class Members operate in fear of McDonald’s power to take away franchises many

of them have dedicated their lives to. Today, Plaintiffs can no longer sit silent, lending their voice

to current Black McDonald’s franchisees through this lawsuit.

       35.     To remedy McDonald’s systemic failure to comply with federal law, this action

requests that the Court, inter alia:

               (a) Require McDonald’s to provide Black franchisees open and equal access to the

                   geographic market of locations that meet or exceed McDonald’s disclosed

                   national average sales;

               (b) Require McDonald’s to conform to the mandates of Section 1981 and

                   implement objective standards for decisions relating to Black franchisees,

                   including: (i) rewrite decisions; (ii) terminations; (iii) rent adjustments and

                   other financial assistance, accounting for higher operating costs and lower

                   volume sales in certain locations; and/or (iv) rebuild and renovation

                   requirements;

               (c) Require McDonald’s to ensure that Black franchisees are offered growth

                   opportunities to the same extent that such growth opportunities are available to

                   other franchisees in the same geographic area; and/or

               (d) Require McDonald’s to ensure its grading and inspection standards are fairly

                   and uniformly applied.




                                                 10
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 14 of 63 PageID #:14




        36.     Plaintiffs seek declaratory and injunctive relief from these practices; compensatory

and punitive damages; equitable remedies of restitution and disgorgement; and an award of costs,

expenses, expert and attorneys’ fees, for themselves individually and on behalf of the Class they

seek to represent, to redress McDonald’s failure to provide Black McDonald’s franchisees with

equality in their franchise agreements in violation of 42 U.S.C. § 1981 (Count I), specified state

franchise acts (Count II), and unjust enrichment (Count III).

                                              PARTIES

        A.      Individual Plaintiffs and Class Representatives

        37.     Plaintiffs are members of a federally-protected class who own and operate

McDonald’s domestic franchised restaurants.

        38.     Plaintiff James (“Jim”) Byrd, Jr. and his brother, Darrell Byrd (together, the

“Byrds”), are Tennessee residents and McDonald’s franchise owner/operators.

        39.     The Byrds currently own and operate four (4) McDonald’s restaurants in the

Memphis and Nashville Regions.

        40.     For decades, the Byrds made up half of only four (4) total Black franchisees in the

Memphis Region and are now the sole remaining Black franchisees. The Nashville Region, where

the Byrds operate, is well known to McDonald’s as having the highest cashflow disparity of

approximately $135,000 between Black and White franchisees in the nation.

        41.     Not surprisingly, the Byrds have lost more than half of their organization of

restaurants: James Byrd owned and lost eight (8) restaurants, while Darrell Byrd owned and lost

two (2) restaurants, due to McDonald’s misconduct. The Byrds are now left with only four (4)

remaining restaurants and no way out other than to sell to McDonald’s at a financial loss or

continue to operate in fear of retaliation.



                                                 11
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 15 of 63 PageID #:15




                           (i)    James Byrd, Jr.

       42.     Plaintiff James Byrd is a Black McDonald’s franchisee who owns and operates two

(2) McDonald’s franchises located at 3675 S. Houston Levee Road, Collierville, TN, NSN 22859,

L/C 41-0597 (“Houston Levee”) and 1206 N. Houston Levee Road, Cordova, TN, NSN 31693,

L/C 41-1029 (“Macon”).

       43.     James Byrd began with one (1) McDonald’s restaurant in the Memphis, Tennessee

area, and had a total of ten (10) McDonald’s restaurants at the height of his career.

       44.     Mr. Byrd was also elected Chair of the Nashville Regional Leadership Council, by

a group of all other McDonald’s Owner/Operators in the Nashville Region.

       45.     Yet, upon entry and throughout his franchise term, McDonald’s has restricted Mr.

Byrd’s opportunities to restaurant locations in predominantly Black, inner-city, or rural and

economically depressed neighborhoods, with sales that failed to achieve McDonald’s projections.

These stores were primarily located in areas that McDonald’s needed Black franchisees like Mr.

Byrd to operate because of security concerns.

       46.     In contrast, a White franchisee in the same Region, Fred Tillman, who entered the

McDonald’s franchise system just a few years before Mr. Byrd, was awarded franchise

opportunities in approximately twenty (20) profitable locations by McDonald’s.

       47.     McDonald’s sold Mr. Byrd the Houston Levee and Macon restaurants based on

projections of $1.8 million and $1.5 to $1.6 million in 2003 and 2008, respectively.

       48.     Although Mr. Byrd’s Macon and Houston Levee restaurants are subject to higher

expenses and currently average $1 million and $700,000 less than McDonald’s national average

sales, respectively, McDonald’s escalated Mr. Byrd’s rent to original rents on or after 2015, at

rates of 8.56% on Houston Levee and 13.94% on Macon, which continue to date.



                                                 12
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 16 of 63 PageID #:16




       49.     Mr. Byrd also remains solely responsible for payment of all operational expenses

and renovations required by McDonald’s, without any growth opportunities to offset the cost.

       50.     Despite these geographic and financial limitations, Mr. Byrd’s operational

standards record consistently met performance objectives.

       51.     Nevertheless, and despite devoting decades to the McDonald’s franchise system,

Mr. Byrd has become a captive tenant of McDonald’s no way out but to sell on McDonald’s terms

at a loss or operate at a loss. By continually denying Mr. Byrd profitable locations, which were

instead given to White franchisees, and isolating him every step of the way, McDonald’s placed

Mr. Byrd in a financial hole that only McDonald’s can get him out of.

       52.     For example, on or about August 20, 2014, Mr. Byrd sold two (2) of his restaurants

to help his financial situation as part of a “4-store package deal,” along with Darrell Byrd, to Fred

Tillman and his son, Chad, the same White McDonald’s franchisees who became the largest

franchisee operators in the U.S., with the organization of close to seventy (70) stores,

predominantly located in Memphis.

       53.     McDonald’s was aware at all times material of the Tillman’s market domination of

profitable locations in the Region, which made it impossible for Black franchisees like Plaintiffs

to grow their organizations. As a result, James Byrd now has an increasingly smaller voice in his

local advertising co-op to vote on marketing that directly impacts his remaining restaurants. It is

no surprise that Mr. Byrd is the only Black McDonald’s franchisee left standing in Memphis.

       54.     Likewise, when McDonald’s implemented a nationwide consolidation of the total

number of franchise organizations across all demographic groups, only those franchisees with the

largest organizations of restaurants remain. This of course disproportionately impacts the Class of

Black franchisees like Mr. Byrd whose growth has been systematically restricted.



                                                 13
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 17 of 63 PageID #:17




       55.     In 2018, when McDonald’s approved the opening of two (2) new franchised

restaurants in Mr. Byrd’s area, it conducted impact studies that showed a high impact on Mr.

Byrd’s sales. Despite this knowledge, McDonald’s told Mr. Byrd that he would have to wait a

year before receiving any impact relief. Mr. Byrd was forced to go to the Ombudsman to help

relief and, even then, McDonald’s only awarded him relief on Macon, not Houston Levee.

       56.     On November 12, 2019, McDonald’s notified Mr. Byrd that his Houston Levee

restaurant is not eligible for a new term franchise, known as “Rewrite.”          Pursuant to the

notification, Mr. Byrd is required to sell or give his restaurant to McDonald’s by June 23, 2022.

       57.     When Mr. Byrd spoke out against McDonald’s treatment in response to the denial,

inspections of his restaurants grew exponentially.

       58.     During a March 2020 meeting, Jim Schugars, a McDonald’s Operations Officer for

the Nashville Field Office, threatened Mr. Byrd for seeking legal counsel, telling him, that “he

hoped his attorneys weren’t charging him by the hour because McDonald’s had a building full of

attorneys that would outlast him.”

       59.     Mr. Byrd’s Macon restaurant is subject to a 20-year lease term, expiring 2028, with

eligibility for Rewrite three calendar years prior, in 2025.

       60.     James Byrd is currently operating the Houston Levee and Macon restaurants.

                           (ii)    Darrell Byrd

       61.     Plaintiff Darrell Byrd is a Black McDonald’s franchisee who owns and operates

two (2) McDonald’s franchises located at 11590 Highway 70, Arlington, TN, NSN 29403, L/C

41-0784 (“Arlington”) and 16630 US Hwy. 64, Somerville, TN, 38068, NSN 34976, L/C 41-1097

(“Somerville”).




                                                  14
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 18 of 63 PageID #:18




       62.     Darrell Byrd became an approved McDonald’s owner operator when he joined his

brother’s organization.

       63.     Darrell Byrd’s restaurants, like his brother’s, were in predominantly rural or Black

neighborhoods with higher operational costs and revenues that fail to cover expenses over time.

       64.     Although Mr. Byrd’s Arlington location appears to be “high volume” from

McDonald’s perspective based on gross sales, his sales are still below the sales of White

franchisees in his Region, and they importantly fail to make him any profit because of high

operational costs.

       65.     Mr. Byrd continues to be subject to base and percentage rent based solely on

McDonald’s acquisition and development costs, with percentage rent set as high as 14.5%.

       66.     McDonald’s leveraged Mr. Byrd’s economic hardship to scare him and his brother

into accepting a “packaged deal” sale with his brother that included Darrel Byrd’s most profitable

store, Oakland, resulting in even further economic hardship.

       67.     Mr. Byrd began to have frequent meetings and informal conversations with

McDonald’s USA Regional Office regarding his financials. Despite several requests for rent

reduction, McDonald’s USA told Mr. Byrd “not to even bother” formally applying.

       68.     McDonald’s ultimately deemed Mr. Byrd as “ineligible for growth” in a May 2019

business review, giving him a financial score of 5 (on a scale of 10).

       69.     In contrast, White franchises in the same Region at the time, such as Michael

Retzer, were given overrides by McDonald’s with financial scores of 5 and as low as a 2, allowing

White franchisees to meet financial standards and continue to grow.

       70.     Once McDonald’s labeled Mr. Byrd as ineligible for growth, he lost any ability to

continue to change his financial situation.



                                                15
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 19 of 63 PageID #:19




       71.     Mr. Byrd has remained in this position to the present date with no assistance from

McDonald’s.

       72.     Darrell Byrd is currently operating the Arlington and Summerville restaurants.

       B.      Defendants

       73.     Defendant McDonald’s USA LLC (“McDonald’s USA”) is a Delaware limited

liability corporation organized and existing under the laws of the State of Delaware, with its

principal place of business located at 110 North Carpenter Street, Chicago, Illinois.

       74.     McDonald’s USA is a wholly-owned subsidiary of McDonald’s Corporation and

the franchisor of the McDonald’s franchise system, which develops, operates, franchises, and

services a system of fast-food restaurants in the United States.

       75.     Defendant McDonald’s Corporation (“McDonald’s Corporation”) is a publicly

traded Delaware corporation with its principal place of business located at One McDonald’s Plaza,

Oak Brook, Illinois. McDonald’s Corporation is the sole member of McDonald’s USA, and is the

worldwide franchisor of the McDonald’s franchise system.

       76.     McDonald’s Corporation and McDonald’s USA are collectively referred to as

“McDonald’s” or “Defendants,” with respect to any allegations regarding their franchise

relationship with Plaintiffs and the putative Class.

                                 JURISDICTION AND VENUE

       77.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 based on the

federal question arising under Section 1981, 42 U.S.C. §§ 1981 et seq.             This Court has

supplemental jurisdiction over Plaintiffs’ and putative Class Members’ state law claims pursuant

to 28 U.S.C. § 1367.




                                                 16
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 20 of 63 PageID #:20




        78.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1332(d) because

this is a class action subject to the Class Action Fairness Act (“CAFA”), Pub.L. No. 109-2, 119

Stat. 4 (codified in various sections of 28 U.S.C.), with an aggregate amount in controversy in

excess of Five Million Dollars ($5,000,000.00) (exclusive of interest and costs), members of the

Class in excess of one hundred (100), and with at least one (1) member of the putative Class that

is a citizen of a state different from that of one of the Defendants.

        79.     This Court has personal jurisdiction over Defendants because their principal place

of business is in the State of Illinois and because they have the requisite minimum contacts with

the State necessary to constitutionally permit the Court to exercise jurisdiction.

        80.     Venue is proper pursuant to 28 U.S.C. § 1391 and 18 U.S.C. §1965, because a

substantial part of the events or omissions giving rise to the claim have occurred and are occurring

in the Northern District of Illinois, and each Defendant transacted affairs and conducted activity

that gave rise to the claim of relief in this District, where their principal place of business is located

and they are headquartered. 28 U.S.C. § 1391(b); 18 U.S.C. §1965(a).

         FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

        A.      McDonald’s Franchise Model: Unequal Bargaining, Captive Tenants,
                Discriminatory Franchise Agreements, and Misleading Financial Disclosures

        81.     McDonald’s business model is highly franchised, allowing it to become one of the

largest commercial real estate owners in the world: 93% of McDonald’s restaurants are franchised

globally, with 95% of all U.S. restaurants franchised to independent franchisees and about 5%

franchised to McOpCo companies by McDonald’s USA.

        82.     McDonald’s Corporation owns and controls approximately 55% of the land and

80% of the buildings for restaurants in its consolidated markets.




                                                   17
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 21 of 63 PageID #:21




       83.     According to McDonald’s Corporation’s 2019 Annual Report, net property and

equipment under franchise arrangements totaled $19.2 billion (including land of $5.4 billion) after

depreciation and amortization of $10.9 billion at year-end 2019.

       84.     In 2019, consolidated revenues for McDonald’s Corporation totaled $21.1 billion,

returning approximately $8.6 billion to shareholders through a combination of shares repurchased

and dividends paid at year-end 2019. McDonald’s revenues consist of rents, royalties, and initial

fees; franchised sales are not recorded as revenues of McDonald’s Corporation.

       85.     McDonald’s is the leading quick-service restaurant (“QSR”) chain in the United

States, with a brand value of $146.1 billion, according to Forbes, and total assets of $47.5 billion,

according to McDonald’s Corporation’s 2019 Annual.

       86.     At the same time, capital expenditures decreased $348 million or 13% in 2019,

primarily due to lower reinvestment in existing restaurants. McDonald’s Corporation’s total

capital expenditures in the U.S. totaled approximately $1.4 million in 2019, $1.8 million in 2018,

and $861,000 in 2017.

       87.     Under this business model, McDonald’s USA obtains new capital as well as profits

from its franchisees, with little to no investment of its own. By using franchisees’ fees and rent to

acquire land and build restaurants that McDonald’s now owns, McDonald’s creates captive tenants

out of its franchisees, requiring them to pay extremely high rent over long lease terms, without any

right to renew, to develop its own real estate without investment, using the franchisee to lever

leaseback financing, thereby allowing McDonald’s Corporation to reap tremendous profits.

       88.     McDonald’s Corporation has grown to become the world’s leading global

foodservice retailer, with 39,000 restaurants globally in over 100 countries at year-end 2019. See

“McDonald’s Reports Second Quarter 2020 Results,” McDonald’s Company News, July 28, 2020.



                                                 18
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 22 of 63 PageID #:22




                (i)     The Franchise Agreement

        89.     Under McDonald’s standard franchise agreement, McDonald’s owns or secures a

long-term Operator’s Lease for the land and building of the restaurant location for 20-year terms

(the Franchise Agreement, Operator’s Lease, FDD, and any amendment(s) thereto are collectively

referred to as, the “Franchise Agreement”).2

        90.     Under the Franchise Agreement, McDonald’s owns or leases the franchised

premises, so that the franchisee is always the tenant. Franchisees are granted the right to operate

a restaurant using the McDonald’s system through a license and, in most cases, the use of a

restaurant facility, through the Lease, which is coterminous with the Franchise Agreement. Failure

to renew therefore includes eviction and loss of the franchisee’s business.

        91.     Franchisees pay initial fees upon the opening of a new restaurant or grant of a new

franchise, as well as continuing rent and royalties to McDonald’s based upon a percent of sales

with minimum rent payments. This structure enables McDonald’s to generate significant and

predictable levels of cash flow.

        92.     Additionally, franchisees pay all occupancy costs, including, fire and casualty

insurance on the real estate, naming McDonald’s as the insured, liability insurance protecting

McDonald’s, equipment and fixtures on the real estate (signs, seating, and décor), property taxes,

and site maintenance of the real estate, at franchisees’ sole cost and expense, as well as

improvements of McDonald’s real estate at no cost to McDonald’s.




2
 Upon information and belief, Plaintiffs’ standard Franchise Agreements contain the same or substantially
similar terms as each of the Franchise Agreements entered into with Class Members. McDonald’s
Corporation is the franchisor of any Franchise Agreement entered into (and not later amended or
superseded) prior to approximately 2005, and McDonald’s USA is the franchisor of any Franchise
Agreement entered into since approximately 2005.

                                                   19
       Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 23 of 63 PageID #:23




          93.     At the end of the 20-year term, McDonald’s maintains control of the underlying

real estate and building and can either enter into a new 20-year franchise agreement with the

existing franchisee or a different franchisee, or close the restaurant.

          94.     Through McDonald’s standard Franchise Agreement, McDonald’s agrees to make

available to Franchisee all additional services, facilities, rights, and privileges relating to the

operation of the Restaurant which McDonald’s makes generally available, from time to time, to

all its franchisees operating McDonald’s restaurants.

          95.     Through McDonald’s Franchise Disclosure Document (“FDD”),3 McDonald’s

provides prospective franchisees4 with “Financial Performance Representations,” that include pro

forma statements with the national average sales of domestic traditional McDonald’s restaurants

opened at least one (1) year prior. For example, the most recent 2020 FDD provides, in pertinent

part, as follows:

                  All Domestic Traditional Restaurants

                  Of the approximately 12,032 domestic traditional McDonald’s
                  restaurants opened at least 1 year as of December 31, 2019,
                  approximately 79% had annual sales volumes in excess of
                  $2,300,000; approximately 70% had annual sales volumes in excess
                  of $2,500,000; and approximately 60% had annual sales volumes in
                  excess of $2,700,000. The average annual sales volume of domestic
                  traditional McDonald’s restaurants open at least 1 year as of
                  December 31, 2019, was $3,009,000 during 2019. The highest and
                  lowest annual sales volume in 2019 for these domestic traditional
                  McDonald’s restaurants was $12,654,000 and $654,000,
                  respectively. The median annual sales volume of domestic



3
    McDonald’s has possession of the disclosure documents it provided to Plaintiffs and Class Members.
4
  McDonald’s provides disclosure documents not only upon entry, but also throughout the franchise term
with respect to any additional purchases of a franchise and/or in connection with a sale of a franchise. A
“prospective franchisee” is defined by the Franchise Rule as “any person (including any agent,
representative, or employee) who approaches or is approached by a franchise seller to discuss the possible
establishment of a franchise relationship.” 16 C.F.R. Part 436.

                                                    20
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 24 of 63 PageID #:24




              traditional McDonald’s restaurants open at least 1 year as of
              December 31, 2019, was $2,910,000 during 2019.

              Traditional Franchised Restaurants

              Of the approximately 11,435 domestic traditional franchised
              McDonald’s restaurants opened at least 1 year as of December 31,
              2019, approximately 78% had annual sales volumes in excess of
              $2,300,000; approximately 68% had annual sales volumes in excess
              of $2,500,000; and approximately 58% had annual sales volumes in
              excess of $2,700,000. The average annual sales volume of domestic
              traditional franchised McDonald’s restaurants open at least 1 year
              as of December 31, 2019, was $2,970,000 during 2019. The highest
              and lowest annual sales volume in 2019 for these domestic
              traditional McDonald’s restaurants was $12,654,000 and $654,000,
              respectively. The median annual sales volume of domestic
              traditional franchised McDonald’s restaurants open at least 1 year
              as of December 31, 2019, was $2,867,000 during 2019.

              Traditional Company Owned Restaurants

              Of the approximately 597 domestic traditional McOpCo restaurants
              opened at least 1 year as of December 31, 2019, approximately 99%
              had annual sales volumes in excess of $2,300,000; approximately
              98% had annual sales volumes in excess of $2,500,000; and
              approximately 95% had annual sales volumes in excess of
              $2,700,000. The average annual sales volume of domestic
              traditional McOpCo restaurants open at least 1 year as of December
              31, 2019, was $3,758,000 during 2019. The highest and lowest
              annual sales volume in 2019 for these domestic
              traditional McOpCo restaurants was $8,182,000 and $2,047,000,
              respectively. The median annual sales volume of domestic
              traditional McOpCo restaurants open at least 1 year as of December
              31, 2019, was $3,629,000 during 2019.

Emphasis added.

       96.    At all times material hereto, and upon information and belief, Class Members’

average annual sales are below McDonald’s disclosed national sales averages of $2.7 million

between 2011 and 2016, and $2.9 million in 2019.

       97.    McDonald’s dictates uniformity of the operational structure and revenue

expectations of all its franchisees’ restaurants, even though they are cognizant that Black-owned

                                               21
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 25 of 63 PageID #:25




and operated McDonald’s franchises generate significantly lower revenue and assume higher

operational costs than the national average due to the low-income and high-cost locations it steers

its Black franchisees to.

       98.       McDonald’s knew that these differential revenue and operating costs of Black-

operated franchises as compared to White-operated franchises are not random or due to poor

management. These differences are statistically significant and are the result of the historical racial

bias and barriers built into the McDonald’s franchise system.

       99.       Acquisition of a McDonald’s franchise under these conditions was nothing short of

a financial suicide mission.

                 (ii)    Entry into the McDonald’s Franchise System

       100.      Before McDonald’s will consider candidate for any McDonald’s franchise

opportunity, a candidate must first satisfactorily complete McDonald’s Franchise Applicant

Training and Evaluation Program, which may exceed a period of two years on a part-time basis,

without compensation, or any commitment or promise of a McDonald’s franchise.

       101.      The decision to offer any franchise opportunity is within McDonald’s sole

discretion.

       102.      According to “Your Path to Becoming a McDonald’s Franchisee,” prospective

franchisees can only enter the Franchisee Training Program if they meet the following

requirements:

              a. Ability to invest a minimum of $500,000 in non-borrowed personal funds;

              b. Divestiture of all existing business interests;

              c. Commitment to an extensive training program that can range from 12-18 months,

                 with a minimum of 20 hours per week;



                                                   22
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 26 of 63 PageID #:26




            d. Relocation based on availability of restaurants.

See McDonald’s “Your Path to becoming a McDonald’s franchisee,” at p. 23.

        103.     McDonald’s will not work with applicants “who desire a specific restaurant

location    or     limited   geographic     area.”        See    McDonald’s       Franchising     FAQ,

https://www.mcdonalds.com/us/en-us/about-us/franchising/franchising-faq.html.

                 (iii)   The Cost to Own and Operate a McDonald’s Franchise

        104.     To purchase a McDonald’s franchise, McDonald’s requires an initial down

payment of 40% of the total cost for a new restaurant, or 25% of the total cost for an existing

restaurant. See McDonald’s Buying a Franchise, https://www.mcdonalds.com/us/en-us/about-

us/franchising/acquiring-franchising.html. The balance of the purchase price may be financed for

no more than seven years. Id.

        105.     Pursuant to McDonald’s 2020 FDD, McDonald’s estimates a franchisee’s

Estimated Initial Investment to be between $1,314,500 to $2,306,500, which do not include

ongoing percentage rate or service fees.

        106.     In addition to these initial fees, McDonald’s requires franchisees, including

Plaintiff and Class Members, to pay the following ongoing fees:

                 a. Service fee: A monthly service fee based upon the restaurant’s sales, which, as
                    of this filing date, is an amount equal to four percent (4.0%) of the Gross Sales5
                    of the restaurant for the preceding month immediately ended; and

                 b. Rent: Monthly base rent and any pass thru rent, if applicable, plus percentage
                    rent in amounts calculated as a percentage of monthly Gross Sales, and any
                    applicable rent escalations.




5
 “Gross Sales” is defined in the Franchise Agreement as all revenues from sales of the Franchisee based
upon all business conducted upon or from the Restaurant, including sales of food, beverages, and tangible
property of every kind and nature, promotional or otherwise, and for services performed from or at the
Restaurant, together with the amount of all orders taken or received at the Restaurant.
                                                     23
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 27 of 63 PageID #:27




       107.    Gross sales are not impacted by operational costs and neither is McDonald’s service

fee and/or monthly rent. Operational costs only impact the franchisee’s profit, not McDonald’s.

       108.    Plaintiffs and putative Class Members are required to lease the restaurant premises

from McDonald’s, under an Operator’s Lease that is incorporated into the Franchise Agreement.

Prospective franchisees must agree to use and occupy the leased premises solely for a McDonald’s

Restaurant selling only such products and operating in a manner that may be designated by

McDonald’s and in a manner that will maximize gross sales.

       109.    Under the Operator’s Lease, franchisees are required to pay rent every month of the

franchise to McDonald’s, along with the related occupancy costs, which include property taxes,

insurance, maintenance, and structural repairs.

       110.    Under this formula, McDonald’s derives significant revenue without any

significant risk of loss. The base rent gives McDonald’s a minimum guarantee of profit, with

additional profits obtained through percentage rent.

       111.    McDonald’s also requires franchisees to rebuild, renovate, and/or make major

remodels to their restaurants at franchisees’ sole cost and expense. McDonald’s therefore owns

the real estate, franchisees’ money pays for it, and all improvements on the real estate by

franchisees benefit McDonald’s as the owner.

       112.    Franchisees are also solely financially responsible for advertising and promotion

through contributions set at a minimum of 4% of Gross Sales each calendar year through the U.S.

cooperative of McDonald’s Owner/Operators known as the Operator’s National Advertising

(“OPNAD”) Fund.       While participation is technically “voluntary,” franchisees’ consistent

involvement with OPNAD and local cooperatives is one of several factors McDonald’s uses to




                                                  24
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 28 of 63 PageID #:28




measure compliance with the Operator Involvement standard, which Plaintiffs and Class Members

must meet to be eligible for growth and rewrite.

                 (iv)    The Cost to Own and Operate a Black McDonald’s Franchise: A
                         Financial Suicide Mission

          113.   Unequal bargaining power characterizes the relationship between franchisees and

McDonald’s and this bargaining disparity is even more palpable for Black applicants and

franchisees like Plaintiff and Class Members.

          114.   This unequal bargaining position made it easy for McDonald’s to historically award

Black franchisees entering the system the oldest restaurants, in need of the most reinvestment, in

tough and depressed areas, that had been routinely rejected by White franchisees, many of which

McDonald’s wanted to close, but needed someone to operate until McDonald’s could sell its real

estate.

          115.   McDonald’s offered Plaintiff and Class Members locations with higher operating

costs, such as security, insurance, and employee training and turnover, and which are historically

underperforming in sales to offset these expenses.

          116.   McDonald’s discriminatory practices led to low cash flow and decreased equity for

Black owner/operators, forcing Black owner/operators, including Plaintiff and Class Members,

into significant debt.

          117.   According to documents from the NBMOA, this cash flow gap between Black and

White McDonald’s franchisees more than tripled between 2010 and 2019.

          118.   Indeed, Black franchisees have been all-but forced into substandard locations,

under long-term contracts, isolated every step of the way by McDonald’s business practices.

          119.   For McDonald’s, it was a win-win strategy to collect high rent and fees for

substandard restaurants, built upon a history of discrimination it successfully executed for decades.

                                                 25
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 29 of 63 PageID #:29




        B.      McDonald’s History of Discrimination Against Black Franchisees

        120.    The McDonald’s franchise system was established in 1955, but Black franchisees

were denied entry until 1968, following the assassination of Dr. Martin Luther King Jr., at the

height of civil unrest.

        121.    Through crudely-coined “zebra” and “salt and pepper” partnerships with silent,

White investors, McDonald’s used Blacks to expand its real estate footprint into areas that deemed

dangerous in the face of mounting racial tension in the United States.

        122.    On December 21, 1968, Herman Petty opened his first restaurant in the inner-city

of Chicago, becoming the first Black Owner/Operator of a McDonald’s franchise.

                (i)       Boycott in Cleveland 1969

        123.    A boycott of McDonald’s in 1969 made headlines in Ohio and led to the first Black

franchisees in the McDonald’s system opening restaurants in depressed areas of Cleveland.

        124.    In a January 25, 1970, article regarding the first Black owned and operated

McDonald’s franchise, the New York Times reported: “Spokesman for Negro groups, who banded

together to form Operation Black Unity have been demanding black ownership of four existing

McDonald’s units … All are in predominantly Negro areas.” Cleveland Negro Wins a Franchise,

N.Y. Times (Jan. 25, 1970), https://www.nytimes.com/1970/01/25/archives/cleveland-negro-

wins-a-franchise-9month-controversy-over-restaurant.html (emphasis added).

        125.    In 1972, the National Black McDonald’s Operators Association, also known as the

NBMOA, was founded to help promote growth in the industry by Black owner/operators.

        126.    During hearings held on April 7 and 8, 1976, before the United States Senate

Committee on Commerce regarding the Fairness in Franchising Act, Donald R. Conley, President

of the McDonald’s Operator’s Association, testified that McDonald’s primary tool used to force



                                                 26
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 30 of 63 PageID #:30




franchisees to sell prior to expiration of their agreements is their power over renewal of franchise

agreements, entirely within McDonald’s control and discretion, allowing them to discriminate

against franchisees. See U.S. Senate, Hearing of the Committee on Commerce, S. 2335 (1996), at

pp. 381–397.

       127.    Mr. Conley testified that McDonald’s inhibits franchisees’ expansion, while

encroaching on their territories, with new McDonald’s restaurants that cut sales volume, thereby

depressing the resale value of the franchise at franchisee’s loss and McDonald’s gain. Id. He

explained that because McDonald’s franchise agreement has a restrictive covenant that prevents

the franchisee from owning any business other than his own McDonald’s operation, the franchisee

is locked into the McDonald’s store as his only business such that cutting the sales volume or

profitability of that one business by siphoning off sales to additional units is a process employed

by McDonald’s to devalue the business interest and drive the franchisee out of business. Id.

       128.    In the same hearing, Vice President of McDonald’s Corporation is cited in an

excerpt from the company’s in-house publication, “Insight,” as stating that pursuant to

McDonald’s renewal policy, being a good operator, having high sales volume, and/or being

favorably regarding by customers does not entitle a franchisee to renewal. Id. at 382. According

to McDonald’s, renewal can be denied for other completely subjective evaluations at the whim of

management, such as “stamina,” “attitude,” “cooperation,” and the like; “McDonald’s reserved the

right to discriminate against existing franchisees as to renewal.” Id. at 387.

               (ii)    Trouble Under the Golden Arches: Black Franchisee Sues McDonald’s
                       for Racial Steering

       129.    By the 1980s, Black franchisees were operating in the McDonald’s franchise

system, but McDonald’s did not treat Black franchisees as equals to White franchisees.



                                                 27
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 31 of 63 PageID #:31




       130.    In 1983, Charles Griffis, a Black McDonald’s owner/operator in the Los Angeles

market, filed a race discrimination countersuit against McDonald’s, alleging, among other things,

that McDonald’s systematically excluded Blacks from buying stores in White neighborhoods.

       131.    In a March 12, 1984, New York Times article, Griffis detailed his experience:

               My stores are in hellholes, he said. They get robbed once or twice
               a month, and I pay $20,000 a month in security services they don’t
               pay in good neighborhoods. We had a murder in one and we still
               get the windows smashed and the bathrooms vandalized. I’ve
               upgraded my stores a lot and I don’t see why I shouldn’t have a
               shot at a store in a good neighborhood.

Tamar Lewin, McDonald’s is Battling with Black Franchisee, N.Y. Times, March 12, 1984,

available at https://www.nytimes.com/1984/03/12/business/mcdonald-s-is-battling-with-black-

franchisee.html; see also excerpt of the article below (emphasis added).




  “Charles Griffis came to California
  in 1977 when he heard he might be
  able to buy a McDonald’s
  franchise in Santa Barbara… It
  turns out, though, that the store
  was in Los Angeles on Santa
  Barbara Street, right in the middle
  of the ghetto… It was an old store
  in real bad shape.”




   “. . .[Rev. Jesse] Jackson wrote McDonald’s on behalf of his Operation PUSH to complain that
   blacks felt they were ‘being subjected to a double standard’ in that they were confined to
   inner-city areas with high maintenance and security costs, and were usually offered only
   recycled stores, which are generally more expensive and less profitable than new ones. . .


                                               28
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 32 of 63 PageID #:32




       132.    In response to McDonald’s racial practices, and Griffis’ situation, the New York

chapter of the NBMOA also wrote to McDonald’s New York Regional Vice President at the time

to advise that, “black McDonald’s owner-operators are primarily confined to ghetto areas

and not allowed to expand as fast as their white counterparts.” Id. (emphasis added).

       133.    As of the publication of the March 1984 article, there were 137 Black McDonald’s

operators nationwide, with 267 restaurants, totaling approximately two (2) stores per Black

operator, as compared to the average of five (5) stores per McDonald’s White operator. Id.

       134.    Today, McDonald’s has dwindled down to a similarly low number of Black

franchisees, following false promises of parity and a reverse course back to discrimination.

               (iii)   McDonald’s Admits Racial Steering and Need for Parity

       135.    In the late 1990s, McDonald’s leadership admitted that McDonald’s excluded

Black franchisees from franchise opportunities afforded to White franchisees.

       136.    Specifically, through Executive Vice President, Thomas S. Dentice, McDonald’s

admitted, “[T]he company has placed many Black Franchisees in restaurants that have not

allowed them to achieve the same level of economic success as their peers.”

                                                          I am also highly frustrated that Black
                                                          Franchisees have been part of the
                                                          McDonald’s system for almost thirty
                                                          years and as a group have not achieved
                                                          the same level of success as other
                                                          franchisees that have the same tenure. . .
                                                          . [F]or business reasons we thought
                                                          were valid at the time, the company
                                                          has placed many Black Franchisees in
                                                          restaurants that have not allowed
                                                          them to achieve the same level of
                                                          economic success as their peers.

                                                          I am personally tired of this lack of
                                                          progress by my company. I am tired of
                                                          being the person that has to listen to your
                                                          calls for help and not seeing progress. I
                                                          am tired of making excuse[s] for myself
                                                          and others and I am tired of working my
                                                29        tail off to achieve our mutual goals and
                                                          being considered the enemy.
       Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 33 of 63 PageID #:33




                                        This process will be viewed for what it is; achieving parity for
                                        our Black Franchisees, not reaching a comfortable financial or
                                        franchising solution for the company.
                                                                       ***
                                        We may disagree at times on the what’s and how’s as we move
                                        forward, but I know that we do not and will not disagree on what
                                        we want to accomplish-----Parity.


A true and correct copy of the April 18, 1996, Letter to NBMOA Chairman, Reggie Webb, is

attached as Exhibit “A” hereto, with excerpts above (emphasis added).

138.     Yet, parity was never truly achieved. McDonald’s spent the next decade instituting

         aspirational and temporary measures and promising Black franchisees, including Plaintiffs,

         that it was working to achieve parity between Black and White McDonald’s franchisees.



                                                 30
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 34 of 63 PageID #:34




       Plaintiff and Class Members relied on these representations and had no reason to believe

       McDonald’s was discriminating against them.

       139.   On November 14, 2002, NBMOA leadership addressed McDonald’s past

discriminatory practices in a letter from NBMOA Chairman and CEO, Larry C. Tripplett, to

NBMOA Membership, which described its negotiations with McDonald’s Leadership “to ensure

that Parity is met and maintained.” See Nov. 14, 2002 Tripplett Letter, Exhibit “B” hereto, with

excerpts below.



                                                              First, let me remind you of what
                                                              you already know. We are “Free
                                                              People.” We have the right to
                                                              expect not to be discriminated
                                                              against by anyone. Discrimination
                                                              is illegal in this Country. We
                                                              make significant contributions to
                                                              the McDonald’s System every
                                                              day.      In some cases, these
                                                              contributions are made under very
                                                              difficult dangerous environmental
                                                              circumstances. We do so proudly
                                                              and professionally as we all desire
                                                              the American Dream of successful
                                                              Business Ownership. We deserve
                                                              and will demand nothing less than
                                                              equal treatment.       We must
                                                              continue to stand United and
                                                              Strong. We have nothing to fear.

                                                              As you are aware, the NBMOA
                                                              Executive Committee is in earnest
                                                              negotiations with the Leadership
                                                              of McDonald’s Corporation to
                                                              ensure that Parity is met and
                                                              maintained. We believe that each
                                                              and every African American
                                                              Franchisee should receive real
                                                              assurances that when Parity is met,
                                                              the discriminatory practices of the
                                                              past will not reoccur.



                                              31
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 35 of 63 PageID #:35




       140.    In 2006, after a decade of fighting for parity, Don Thompson became the first Black

President of the Western Division of McDonald’s and went on to serve as the first Black President

and CEO of McDonald’s from 2012 to 2015.

               (iv)    Change in McDonald’s Leadership in 2015: Reverse Course for
                       Discrimination and Mass Exodus of Black Franchisees

       141.    In 2015, Easterbrook replaced Thompson as McDonald’s President and CEO, and

hand-picked Chris Kempczinski, McDonald’s current CEO and then President of McDonald’s

USA.

       142.    Under Easterbrook and Kempczinski’s leadership, McDonald’s instituted

discriminatory policies including, but not limited to, rejecting advertising budget modifications to

target Black consumers, denying Black franchisees opportunities for growth, confining Black

franchisees to inner-city or urban areas with higher costs, denying Black franchisees’ requests for

rent relief, and implementing initiatives such as the Bigger Bolder Vision 2020 (“BBV2020”)

modernization plan that negatively and disproportionately impacted Black franchisees, including

Plaintiff and Class Members, in order to force them out the McDonald’s franchise system.

       143.    These discriminatory practices and policies led to the cash flow gap between Black

franchisees in comparison to White franchisees tripling from 2010 to 2019, and a mass exodus of

more than half of McDonald’s Black franchisees from the McDonald’s franchise system.

       144.    On January 7, 2020, a lawsuit by two Black McDonald’s senior executives against

McDonald’s for intentional racial discrimination brought to light this renewed pattern and practice

of covert and systemic discrimination against Black franchisees post-parity. Guster-Hines v.

McDonald’s USA LLC, No. 20-00117, Compl. [D.E. 1] (N.D. Ill. Jan. 1, 2020).




                                                32
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 36 of 63 PageID #:36




       145.    The same pervasive racial discrimination, disparate treatment, and substantial

wealth gap for Black franchisees continues today under the leadership of Christopher

Kempczinski.

               (v)    McDonald’s Leadership is Once Again on Notice of Ongoing Disparate
                      Treatment of Black Franchisees; Continues Making False Promises

       146.    On March 12, 2019, Tripplett, as Chairman and CEO of the NBMOA, notified

McDonald’s USA Division Presidents, Charlie Strong and Mario Barbosa, of McDonald’s

discriminatory actions, in a letter which raised “serious concerns regarding the status of African

American Owners within McDonald’s Corporation.” A copy of the March 12, 2019 Tripplett

Letter to McDonald’s is attached as Exhibit “C” hereto.            Specifically, Tripplett advised

McDonald’s leadership that “the trajectory of the treatment of African American Owners is

moving backwards. Through no fault of our own we lag behind the general market in all

measures. This is reflected in the loss of sales to African American consumers. We believe that

the loss of sales is closely correlated to how African Americans are treated within the

Company.” Id., at p. 1 (emphasis added).

       147.    Tripplett called for “urgent progress now,” given, “[t]he current state of affairs for

African American Owners [which] can only be described as hostile.” Id., at p. 3. The letter ended

with a strong call for action: “[W]e need change now.” Id. (emphasis added).

       148.    On November 4, 2019, following Easterbrook’s firing, Tripplett provided an

“Informational Update” to NBMOA Members, a copy of which is attached as Exhibit “D” hereto.

Tripplett advised NBMOA members that McDonald’s current CEO, Kempczinski, and Joe

Erlinger, President of McDonald’s USA, called him directly to assure him as follows:

“[Kempczinski] expressed his plans to continue to work on our cash flow gaps as he and Steve

Easterbrook agreed to do at our convention in Houston,” and “[Erlinger] expressed his desire to

                                                33
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 37 of 63 PageID #:37




work with the NBMOA in achieving our initiatives.” Id., at p. 1. “We are cautiously optimistic,”

Tripplett advised NBMOA members. Id.

       149.    Despite McDonald’s empty promises and assurances to the NBMOA, intended to

induce Black franchisees like Plaintiffs to operate its substandard restaurants, McDonald’s

knowingly continued institutional, systemic, and covert racial discrimination against its Black

franchisees.

       C.      “Big Mac Attack” on Black Franchisees: McDonald’s Pattern and Practice of
               Intentional and Covert Racial Discrimination

       150.    McDonald’s sets Black franchisees up for financial failure through a pattern and

practice applicable to Plaintiffs and the putative Class of covert, systemic, and continuous

discrimination that includes, among other things: (i) steering and restricting Black franchisees’ to

predominantly Black inner-city and/or rural locations; (ii) excluding Black franchisees from

growth opportunities to profitable locations made available to White franchisees; (iii) demanding

Black franchisees to reinvest in locations that McDonald’s knew would never reap the return on

investment; (iv) failing to approve Black franchisees’ reasonable requests for financial assistance

and/or restructuring plans to account for the substandard locations it steers them to; (v) conducting

harassing and targeted inspections and generating bad business reviews of Black franchisees’

restaurants as pretext for termination and/or denial of rewrite; and/or (vi) employing fear and

isolation tactics to force Black franchisees out once they were no longer profitable to McDonald’s.

               (i)     Take it or Leave it: Steering and Redlining to High-Cost and Low-
                       Volume Locations

       151.    Upon entry into the McDonald’s franchise system, and throughout their franchise

terms, McDonald’s systematically steered and/or restricted Plaintiffs and Class Members to




                                                 34
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 38 of 63 PageID #:38




locations with lower margins and greater and more frequent capital expenditures than similarly

situated White franchisees.

       152.    These predominantly Black neighborhoods are located in the inner cities and/or

rural areas, often filled with high-crime, patrons with little to no means to purchase significant

meal tickets, leading to low-volume cash sales and high operating costs in the form of higher

insurance rates, security costs, and employee turnover.

       153.    In comparison, McDonald’s offers White franchisees profitable locations and

continued growth opportunities.

       154.    McDonald’s forced these less desirable locations on Plaintiffs and Class Members

by, among other things, rushing Plaintiffs and Class Members, telling them that it could take

months, if not years, to be offered another restaurant if they turned down a site. McDonald’s made

Plaintiffs and, upon information and belief, Class Members believe that these substandard

locations were their only way to obtain a restaurant or continue in the system.

       155.    Based on McDonald’s misrepresentations and omissions regarding the availability

of restaurants, their locations, and future growth opportunities, Plaintiffs and Class Members

believed that if they did not take the restaurant(s) McDonald’s offered them, their chances of

entering McDonald’s franchise system would be extremely limited. Plaintiffs and Class Members

believed that they had equal access to locations within the McDonald’s franchise as Whites.

       156.    Unbeknownst to Plaintiffs and Class Members, McDonald’s offered Black

franchisees geographic locations in Black neighborhoods where White franchisees did not want to

own or operate. Conversely, and upon information and belief, White franchisees were routinely

given preferred locations and were able to buy and sell restaurants without restriction, allowing

them to prosper.



                                                35
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 39 of 63 PageID #:39




       157.    Through this process, McDonald’s covertly restricts Plaintiffs and Class Members

to substandard locations throughout their franchise terms, excludes them from purchasing

restaurants in the open market, and thereby deprives them of the ability to achieve the same level

of economic success as White franchisees.

       158.    What is more, Plaintiffs and Class Members had to risk their own safety in these

high-crime areas, often contending with drug dealers selling controlled substances inside and

outside the restaurant, vagrants hassling customers, and multiple incidents of fights.

       159.    Plaintiffs and Class Members often had to carry licensed firearms for their personal

security. These dangerous environments made it difficult for Plaintiffs and Class Members to

attract and retain experienced managers and employees.

       160.    Plaintiffs and Class Members took the bad to get the good, as McDonald’s

intentionally misled them by, among other things: (i) providing financial representations that

McDonald’s knew did not—and could not—accurately reflect the net revenues of the locations it

steered Plaintiffs and Class Members to; (ii) assurances that these restaurants would be profitable

if Plaintiffs and Class Members made significant initial investments in rebuilds and/or renovations,

encouraging debt to force Plaintiffs and Class Members into debt, bankruptcy, and/or economic

duress, and more easily cycle them out of the system at a lower buy-back price; and (iii) assurances

that any losses would be offset by growth opportunities to better locations, which was the key to

any successful McDonald’s franchise model.

               (ii)    McDonald’s Requires Black Franchisees to Make Renovations to
                       Locations it Knows Will Not Generate a Return on Their Investment
       161.    Despite placing Plaintiffs and Class Members in locations McDonald’s knew could

not succeed under its own franchise model, McDonald’s required Plaintiffs and Class Members to

invest in rebuilds and/or renovations within a short time, offering initial short-term lower rent, but


                                                 36
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 40 of 63 PageID #:40




then rapidly escalating for the remaining franchise term, setting Plaintiffs and Class Members up

for financial failure.

        162.    McDonald’s knew or should have known that the rebuilds and/or renovations it

required would not provide increased sales to Plaintiffs and Class Members’ locations sufficient

to offset their upfront losses.

        163.    Plaintiffs and Class Members paid for the costs associated with any rebuilds,

renovations, and major remodels, often seeking outside financing, and driving them into debt.

        164.    McDonald’s compounded the financial pressure caused by these significant initial

investments by later demanding long-term franchisees, including Plaintiffs and Class Members, to

make significant and substantial capital investments pursuant to McDonald’s modernization

programs, such as Big Bolder Vision 2020 (“BBV2020”), or assume sole financial responsibility

for compliance with McDonald’s Corporation’s modernization standards, such as Experience of

the Future (“EOTF”), which McDonald’s knew or should have known put disproportionate

financial stress on Black franchisees.

        165.    McDonald’s imposed these modernization plans on Plaintiffs and, upon

information and belief, Class Members, without regard for the financial feasibility or benefits for

locations it knows or should know cannot sustain the costs and will have the effect of eliminating

the older restaurants it steered Black franchisees to.

        166.    While Plaintiffs and Class Members agreed pursuant to Section 12(c) of the

Franchise Agreement to “keep the Restaurant constructed and equipped in accordance with the

McDonald’s System or as such blueprints and plans may be reasonably changed from time to time

by McDonald’s,” the building and equipment requirements imposed on Plaintiffs and Class




                                                 37
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 41 of 63 PageID #:41




Members under threat of termination are unreasonable, financially untenable, and ultimately

discriminatory.

       167.    In addition to imposing these unreasonable renovation demands on Plaintiffs and

Class Members, upon information and belief, McDonald’s imposes related costs in connection

with these renovations, such as equipment purchases it requires, in excess of market prices.

       168.    Even in certain instances where McDonald’s contributed to the rebuild and/or

renovation costs, McDonald’s charged Plaintiffs escalating rent it knew Plaintiffs and Class

Members could not afford.

       169.    Upon information and belief, White franchisees were not immediately required to

rebuild and McDonald’s placed White franchisees on a voluntary reinvestment program without

the same time restrictions.

       170.    Once McDonald’s USA deems a franchisee ineligible for growth and/or rewrite in

its sole discretion, the franchisee is left to foot the bill of any and all rebuild and/or renovation

costs imposed by McDonald’s Corporation’s modernization standards, without any ability to offset

the costs through growth opportunities.

       171.    While Plaintiffs and Class Members were required to spend millions rebuilding

and/or renovating their older restaurants, White franchisees spent their money buying additional

McDonald’s restaurants and expanding their franchise network.

       172.    Even McDonald’s company-owned “McOpCo” restaurants were kept in disrepair

for years until McDonald’s turned around and immediately required Plaintiffs and Class Members

to reinvest in significant rebuilds and/or renovations as a condition of purchase.

       173.    McDonald’s rebuild and renovation requirements forced Plaintiffs and Class

Members to sink their own funds into locations McDonald’s knew would not provide any return



                                                 38
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 42 of 63 PageID #:42




on investment, benefitting only McDonald’s as the owner of the real estate, while driving Plaintiffs

and Class Members into significant debt.

       174.    McDonald’s therefore unjustly retains the benefit of Plaintiffs and Class Members’

improvements to its real estate, as well as the benefit of expansion of real estate and consumers

into Black neighborhoods that White franchisees reject and/or otherwise do not want to operate,

at the expense of Plaintiffs and Class Members net revenue, safety, and ultimate viability as

McDonald’s franchisee through lost growth opportunities.

               (iii)   McDonald’s Arbitrarily Denies Black Franchisees Opportunities for
                       Growth to Profitable Locations within the Franchise System

       175.    The economics of owning McDonald’s franchises is to own more than one location

so that overhead costs can be absorbed by the multiple locations and yield a profit to the franchise

owners.

       176.    McDonald’s new restaurant investments are concentrated in markets with strong

returns and/or opportunities for long-term growth, according to its annual reports.

       177.    Even after Plaintiffs and Class Members entered the system through substandard

locations, McDonald’s continued to deny Plaintiffs and Class Members the opportunity to own

and operate franchises in more profitable locations, unless these more profitable locations were

packaged with low-volume, high-cost locations.

       178.    McDonald’s knew that to grow a profitable franchise organization in its franchise

system, Plaintiffs and Class Members needed restaurants with higher sales volume and cash flow

to offset the low-volume, high-cost restaurants it offered them.

       179.    Yet, McDonald’s refused reasonable proposals from Plaintiffs and Class Members

to expand within the McDonald’s system by opening McDonald’s restaurants at sites Plaintiffs




                                                39
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 43 of 63 PageID #:43




and Class Members were ready, willing, and qualified to operate, offering these profitable

locations to White franchisees instead.

         180.   McDonald’s thwarted the Plaintiffs’ and Class Members opportunities to grow

within the system through the purchase of additional high-volume restaurants in their Region,

which were instead offered to White operators.

         181.   For no reason other than Plaintiffs’ and Class Members’ race, McDonald’s

systematically rejected Plaintiffs and Class Members’ sites and/or failed to provide Plaintiffs and

Class Members with any meaningful assistance to locate better restaurants in better neighborhoods.

         182.   Plaintiffs and Class Members would wait years before McDonald’s made an offer

for another store, only to find out they were offering another “hood” restaurant, meaning it was a

low-volume store, in an economically distressed community, with a high crime rate. These

substandard restaurants were consistently offered to Black owner/operators over White owner-

operators.

         183.   In certain instances where Plaintiffs and Class Members were given the opportunity

to purchase a profitable store, it was at a significantly higher premium, with oppressive conditions

attached, such as an agreement to purchase other substandard locations as part of a “packaged

deal.”

         184.   Despite McDonald’s representations and continued assurances to Plaintiffs and

Class Members that it would assist in growth opportunities, McDonald’s continued to intentionally

deprive Plaintiffs and Class Members of any meaningful assistance to find other viable expansion

locations over the course of their franchise relationship.




                                                 40
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 44 of 63 PageID #:44




       185.    Indeed, McDonald’s did the opposite of what it assured Black franchises and went

as far as to saturate the market and encroach upon Plaintiffs and Class Members’ locations by

opening McDonald’s restaurants just miles apart.

       186.    While McDonald’s offered impact funds to offset new store competition to White

operators up front before the new, competing restaurant became operational, Plaintiffs and Class

Members were made to “wait and see,” until the actual impact could be assessed. This forced

Plaintiffs and Class Members to continue to operate at a loss, sometimes for more than a year,

while they waited for the full impact of the competing restaurants to be realized and assessed.

       187.    For no reason other than Plaintiffs’ and Class Members’ race, McDonald’s

intentionally limited Plaintiffs’ and Class Members’ ability to grow and expand their franchise

organization throughout their franchise terms.

       188.    Upon information and belief, McDonald’s denied Plaintiffs and Class Members

opportunities for growth, while it gave those opportunities to White franchisees.

               (iv)    McDonald’s False Promise of “Rent Relief” and Misleading Financial
                       Assistance

       189.    Despite Plaintiffs and Class Members’ significant investments and hard work over

decades in the McDonald’s franchise system, when Plaintiffs and Class Members, upon

information and belief, requested financial assistance to reduce the rent, McDonald’s either denied

their requests or rent was temporarily reduced and then escalated causing further financial harm.

       190.    By offering temporary financial assistance McDonald’s knew it would not allow

Plaintiffs and Class Members to profit in the locations it steered them to. McDonald’s set Plaintiffs

and Class Members up for perpetual debt in order to leverage their position against them in all

future negotiations.




                                                 41
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 45 of 63 PageID #:45




       191.    McDonald’s knew when it escalated Plaintiffs’ and Class Members’ rents that

Plaintiffs and Class Members would not be able to pay their rent over the long term, yet

McDonald’s refused to provide Plaintiffs and Class Members with permanent rent relief, even

though McDonald’s offered this relief to White franchisees.

       192.    Through the FDD, McDonald’s provided Plaintiffs and Class Members with a table

of total acquisition and development costs, along with Fixed Percentage Rent rates, explaining

how McDonald’s sets and controls these costs and rent rates as follows:

               The percentages used in computing monthly payments based on
               Gross Sales are determined by McDonald’s management in
               consideration of the rights being granted by the Franchise
               Agreement, the drawing power of the McDonald’s restaurant,
               the value of the McDonald’s System as a whole and McDonald’s
               interests in obtaining a profit in light of competitive conditions.
               All payments made by you to McDonald’s constitute a single
               financial arrangement between you and McDonald’s which, taken
               as a whole and without regard to any designation or description,
               reflect the value of the rights being made available to you by
               McDonald’s and the services being rendered by McDonald’s during
               the franchise term. The percentages may vary among franchises
               depending upon when the franchise was sold as well as other factors.
               In unusual circumstances that involve special costs, the fees paid by
               you may be higher than those outlined in this Item 6.

Emphasis added.

       193.    After placing Plaintiffs and Class Members in restaurants with no “drawing power,”

guided by McDonald’s own “interests in obtaining a profit,” McDonald’s denied Plaintiffs and

Class Members any legitimate financial assistance, including, but not limited to, repeated requests

for permanent rent reductions, financial restructuring, and paying for security not required by

White owned and operated restaurants.




                                                42
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 46 of 63 PageID #:46




          194.   It was only after the recent filings of discrimination lawsuits that McDonald’s

began offering retroactive rent relief from 2019, permanent rent reductions, and new high-volume

restaurants to Black franchisees, conditioned upon signing a general release of all claims.

                 (v)    Targeted and Unreasonable Inspections and Grading

          195.   Once Plaintiffs and Class Members are in dire financial situations and can no longer

pay McDonald’s its fees and/or rent, or once they refuse to continue to accept restaurants in crime-

ridden neighborhoods with low-volume sales, McDonald’s pattern and practice is to begin

targeted, rigorous, and unreasonable inspections and harsh grading in order to generate negative

business reviews of Plaintiffs and Class Members’ restaurants as pretext for termination or rewrite

denial.

          196.   Class Members speak out like Jim Byrd or refused to continue to operate in

substandard locations face increased inspections and inspections late at night or at odd hours.

          197.   Whereas Plaintiffs and/or Class Members generally have positive business reviews

prior to experiencing financial hardship and/or rejecting McDonald’s offer to continue to operate

in substandard locations, that immediately shifts once McDonald’s begins harsh grading in a

manner that disproportionately impacted Black franchisees as compared to White franchisees.

          198.   McDonald’s knows and leverages the fact that Plaintiffs and Class Members’

eligibility for growth and renewal, or “rewrite,” of their franchise term depends on business

reviews and passing inspections.

          199.   By instituting harsher grading standards and through unreasonable inspections,

McDonald’s negatively impacted Plaintiffs’ and Class Members’ performance ratings as pretext

for McDonald’s ability to deny Plaintiffs and Class Members growth and/or rewrite opportunities.




                                                  43
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 47 of 63 PageID #:47




               (vi)    No Choice But to Sell or Operate at a Loss: McDonald’s Forced Exit
                       Scheme and Fear Tactics

       200.    Under the oppressive terms of McDonald’s USA’s .S. Rewrite (New Term) Policy

(“McDonald’s Rewrite Policy”), McDonald’s has absolute and sole discretion with respect to

whether a franchisee may or may not be offered a new term franchise, or “rewrite.”

       201.    Pursuant to McDonald’s Rewrite Policy, three (3) years prior to the franchise term

expiring, the rewrite process begins.      McDonald’s controls the rewrite process:         Only the

McDonald’s Rewrite Committee has the authority to offer, or decline to offer, a new term

franchise. The Rewrite Committee’s recommendations are submitted by the Vice President of the

Field Office of the Rewrite Committee, compromised of members of McDonald’s U.S.

management. The decision of the Rewrite Committee is final.

       202.    There is no appeal process of the Rewrite Committee, and no member from a

franchisee organization is a part of the decision committee, leaving operators with no recourse

other than to sell the store, normally at loss. McDonald’s exercises control in the sale process.

       203.    When McDonald’s concludes that it will not offer a new term franchise,

McDonald’s will extend an alternative offer, which will give the Owner/Operator the opportunity

to sell the restaurant business to a qualified buyer prior to the expiration of the current franchise.

Subject to the terms stated in the alternative offer, which include a release, McDonald’s will

commit to offer a new term franchise to the qualified buyer.

       204.    If a franchisee decides to sell the franchise, McDonald’s must consent in writing,

consistent with its customary guidelines for the sale of a McDonald’s restaurant franchise, before

any such transfer may occur.

       205.    Due to McDonald’s controlling the exit process, there is no way for Plaintiffs and/or

Class Members to know the valuation of their restaurants and the amount if sold in an open market.

                                                 44
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 48 of 63 PageID #:48




        206.    With the looming threat of further financial penalties, and no process for disputing

qualification denials of buyers in the rewrite process controlled by McDonald’s, McDonald’s

places Plaintiffs and Class Member in an untenable position, without any negotiating power.

        207.    Plaintiffs and Class Members have suffered substantial damages in amounts that

will be proven at trial, including, but not limited to, lost profits, lost value of the franchise(s), lost

capital contributions, lost investments, lost revenue, lost business opportunities, attorneys’ fees,

and costs as a result of McDonald’s discriminatory practices alleged herein.

                                      CLASS ALLEGATIONS

    A. Class Definition

        208.    Plaintiffs seek to certify and maintain a class action under Rules 23(a), (b)(1),

(b)(2), and/or (b)(3) of the Federal Rules of Civil Procedure, subject to amendment and additional

discovery.

        209.    Plaintiffs are members of the proposed class they seek to represent and bring this

action on behalf of Black McDonald’s franchisees and all other similarly situated franchisees who

have contracted with McDonald’s to own and operate a McDonald’s franchise in the United States

that comprise (a) national injunctive classes and/or (b) national damage classes and/or (c) various

state-wide damage sub-classes (collectively, the “Class”).

        210.    Plaintiffs bring this suit individually and on behalf of a proposed national class of

all other similarly situated persons (“Nationwide Class”) consisting of:

                All persons or entities who are Black members of a federally-
                protected class, have been denied the same rights enjoyed by White
                franchisees in the right to enjoy all of the privileges and benefits of
                established contractual relationships with McDonald’s because of
                their race, and who currently own and operate a McDonald’s
                franchise in the United States between the filing date of this
                Complaint through and until the discriminatory effects of
                Defendants’ unlawful conduct cease (the “Class Period”).


                                                   45
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 49 of 63 PageID #:49




       211.      Plaintiffs allege subclasses for themselves individually and on behalf of proposed

other similarly situated persons with a franchised McDonald’s USA business located in each state

with state franchise acts that provide for private enforcement of the FTC Franchise Rule, 15 U.S.C.

§ 45 (“Franchised States”), to the extent these jurisdictions’ applicable laws are substantially

similar and can be grouped together for purposes of class treatment (“State Franchise Act

Protection Class”) consisting of:

                 All persons or entities who are Black members of a federally-
                 protected class, own and operate a McDonald’s franchise located in
                 the Franchised States and have been offered different franchise
                 terms by McDonald’s than White franchisees, and/or owned and
                 operated a McDonald’s franchise located in the Franchised States
                 that McDonald’s terminated, cancelled, and/or denied renewal
                 without good cause, between the filing date of this Complaint
                 through and until the economic discriminatory effects of
                 Defendants’ unlawful conduct cease (the “Subclass Period”).

       212.      Excluded from the Class are:

                 a.     Defendants, their officers, directors, management, legal representatives,
                        employees, assigns, heirs, successors, and wholly owned or partly owned
                        subsidiaries and affiliates;

                 b.     Any judges or justices involved in this action and any members of their
                        immediate families;

                 c.     Any Class counsel or their immediate family members;

                 d.     All governmental entities; and

                 e.     Any former McDonald’s franchisees and/or their assignees who terminated
                        and/or sold their franchises prior to the filing date of this Complaint.

       213.      Plaintiffs reserve the right to amend the Class definition if discovery and further

investigation reveal that the Class should be expanded, divided into sub-classes, or modified in

any other way.



                                                 46
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 50 of 63 PageID #:50




       214.      The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy.

   B. Numerosity and Ascertainability

       215.      This action meets the numerosity requirement of Federal Rule of Civil Procedure

23(a)(1) because, upon information and belief, the Class includes over one-hundred (100) Black

McDonald’s franchisees, making individual joinder of Class Members’ respective claims

impracticable.

       216.      While the exact number of Class Members is not yet known, there are currently

one-hundred and eighty-six (186) Black franchisees according to NBMOA data. The precise

number may be ascertained from NBMOA and/or McDonald’s records, and through other

appropriate discovery.

       217.      Locating members of the Class would be relatively simple, since McDonald’s

maintains records of all franchisees, and providing notice to Class Members could be

accomplished by Court-approved notice methods.

   C. Predominance of Common Issues
       218.      Questions of law or fact are common to all members of the Class. Defendants’

illegal pattern of steering and restricting Black franchisees to substandard locations because of

their race and unlawful practice of denying Black franchisees the same opportunities given to

White franchisees, having a common, adverse effect on all Black franchisees, who suffer

substantial damages as a result of McDonald’s discriminatory practices, including, but not limited

to, lost profits, lost value of the franchise(s), lost capital contributions, lost investments, lost

revenue, lost business opportunities, attorneys’ fees, costs, and any and all unnecessary out-of-

pocket expenses.

                                                 47
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 51 of 63 PageID #:51




       219.    Therefore, common questions of law or fact are prevalent throughout the Class,

including, but not limited to:

               a.      Whether Defendants engaged in intentional racial discrimination in
                       violation of Section 1981;

               b.      Whether Defendants engaged in conduct that violates state franchise acts;

               c.      Whether Defendants were and are unjustly enriched by its acts and
                       omissions, at the expense of the Class; and/or

               d.      Whether the Class has been damaged, and if so, the extent of such damages
                       and/or the nature of the equitable relief, statutory damages, or punitive
                       damages to which the Class is entitled.

   D. Typicality
       220.    Plaintiffs’ claims are typical of the claims of Class Members in that they arise from

the same course of conduct by Defendants, share the above-referenced facts and legal claims or

questions with Class Members, there is a sufficient relationship between the damage to Plaintiffs

and Defendants’ conduct affecting Class Members, and Plaintiffs have no interests adverse to the

interests other Class Members.

       221.    Plaintiffs and Class Members sustained damages arising out of the Defendants’

wrongful conduct as detailed herein. Plaintiffs, like all Class Members, have been damaged by

Defendants’ misconduct in that Defendants have enjoyed ill-gotten gains in the form of real estate

McDonald’s owns. Plaintiffs and Class Members operate and improve at their expense for decades,

allowing Defendants to expand its reach into Black neighborhoods, expand its consumer base, and

reap the benefits of improvements by Plaintiffs and Class Members once it ultimately forces Black

franchisees out. Plaintiffs and Class Members have been deprived of lost profits and growth

opportunities due to money spent in renovation and/or rebuild costs not likewise required of White

franchisees as a direct result of Defendants engaging in unlawful conduct. Such damages apply to

all Class Members.

                                                48
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 52 of 63 PageID #:52




        222.      Furthermore, the factual bases of Defendants’ actions and misconduct represent a

common thread of misconduct resulting in the common need for objective franchise standards for

all Class Members. Plaintiffs’ claims are, therefore, typical of the Class.

    E. Adequacy of Representation

        223.      Plaintiffs will serve as fair and adequate Class Representatives as their interests, as

well as the interests of their counsel, do not conflict with the interest of other members of the Class

they seek to represent.

        224.      Plaintiffs, members of the Class defined above, are committed to be active and

vigorous prosecution of this action and have retained competent counsel experienced in litigation

of this nature.

        225.      Further, there is no antagonism or hostility of interests between Plaintiffs and the

Class and there will be no difficulty in the management of this litigation as a class action.

    F. Superiority

        226.      The class action mechanism is superior to any other available means of the fair and

efficient adjudication of this case. Without a class action, Defendants will remain free from

responsibility for its course of discriminatory conduct, and will be allowed to retain the benefit of

real estate that it obtained by deceiving Plaintiffs and Class Members into operating locations in

Black neighborhoods McDonald’s sought to expand into for its own real estate profit. Without

class treatment, Plaintiffs and similar situated franchisees will be forced to conduct protracted,

piecemeal litigation that might risk establishing standards of conduct and/or determinations.

        227.      Individual joinder of all Class Members is impracticable and no other group method

of adjudication of all claims asserted herein is more efficient and manageable for at least the

following reasons:



                                                    49
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 53 of 63 PageID #:53




              a.      The liability claims presented in this case predominate over any questions
                      of law or fact, if any exist at all, affecting any individual member of the
                      Class;

              b.      Given the individual Class Members are still under Franchise Agreements
                      with McDonald’s, few, if any, Class Members would seek legal redress
                      individually for the wrongs Defendants committed against them for fear
                      of retaliation;

              c.      Absent certification, Class Members will continue to suffer damage and
                      Defendants’ unlawful conduct will continue without remedy while
                      Defendants profit from and enjoy their ill-gotten gains;

              d.      When the liability of Defendants has been adjudicated, claims of all Class
                      Members can be administered efficiently and/or determined uniformly by
                      the Court; and

              e.      This action presents no difficulty that would impede its management by
                      the Court as a class action, which is the best available means by which
                      Plaintiffs and members of the Class can seek redress for the harm caused
                      to them by Defendants.

       228.   Because Plaintiffs seek relief for the entire Class, the prosecution of separate

actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual Class Members, which would establish incompatible

standards of conduct for Defendants.

       229.   Further, no unusual difficulties are likely to be encountered in the management of

this class action. Given that a great number of individuals have been impacted by the Defendants’

conduct, it is impracticable for Plaintiffs and Class Members to litigate their respective claims

individually due to the risk of producing inconsistent or contradictory judgments, generating

increased delays and expense, and wasting judicial resources.        Therefore, the class action

mechanism minimizes prospective management challenges and provides the efficiency of a single

adjudication under the comprehensive oversight of a single court.




                                               50
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 54 of 63 PageID #:54




                                       CAUSES OF ACTION

                        COUNT I – VIOLATION OF 42 U.S.C. § 1981
                       (On behalf of Plaintiffs and the Nationwide Class)

        230.    Plaintiffs and putative Class Members adopt, reallege, and incorporate the

allegations above as if set forth in full herein.

        231.    The Civil Rights Act of 1866, as amended by the Civil Rights Act of 1991,

mandates “[e]qual rights under the law” and prohibits discrimination in the “making and

enforcement of contracts” on the basis of race. 42 U.S.C. § 1981(a). The right “to make and

enforce contracts” under Section 1981 “includes the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the

contractual relationship.” 42 U.S.C. § 1981(b).

        232.    Plaintiffs and putative Class Members brings this action to redress the deprivation

of rights secured under the laws of the United States, 42 U.S.C. § 1981, individually and on behalf

of the Nationwide Class, for McDonald’s company-wide pattern and practice of intentional and

systemic racial discrimination against its Black franchisees.

        233.    Plaintiffs and putative Class Members are members of a protected class due to their

race as Black citizens who have the same right to make and enforce contracts as White citizens

pursuant to 42 U.S.C. § 1981.

        234.    Plaintiffs, and putative Class Members are in a contractual franchise relationship

with McDonald’s, within the meaning of Section 1981, providing that Black citizens have the same

right to “the making, performance, modification, and termination of contracts, and the enjoyment

of all benefits, privileges, terms, and conditions of the [franchise] relationship” as White citizens.”

42 U.S.C. § 1981(b).




                                                    51
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 55 of 63 PageID #:55




       235.    McDonald’s violated Section 1981 by denying Plaintiffs and putative Class

Members the same franchise opportunities made available to White franchisees.

       236.    McDonald’s treated Plaintiffs and Class Members differently from other similarly-

situated franchisees because they are Black, by a covert and continuing discriminatory acts,

including, but not limited to:

               a.      Restricting Plaintiffs and Class Members to older, recycled restaurants, in
                       poor-performing and dangerous locations with high operating costs and
                       low-volume sales;

               b.      Requiring Plaintiffs and Class Members to invest in rebuilds and/or
                       renovations within short timeframes not required of White franchisees;

               c.      Excluding Plaintiffs and Class Members from the same growth
                       opportunities offered to White franchisees;

               d.      Failing to provide any legitimate business reasons for repeated denials of
                       franchise opportunities to Plaintiffs and Class Members over many years;

               e.      Denying Plaintiffs and Class Members meaningful support to allow them to
                       overcome financial hardships, while White franchisees were routinely
                       provided such assistance, including, but not limited to, permanent rent relief
                       and impact funding;

               f.      Depriving Plaintiffs and Class Members of the same legacy of opportunities
                       offered to White franchisees through McDonald’s Next Gen program;

               g.      Retaliation against Plaintiffs and Class Members for rejecting offers to
                       continue operations in crime-ridden neighborhoods with low-volume sales,
                       including through targeted, increased, and unreasonable inspections;

               h.      Disparate treatment with respect to inspections and grading of Plaintiffs and
                       Class Members’ restaurants because of their race; and/or

               i.      Placing Plaintiffs and Class Members in untenable positions of economic
                       duress, denying them eligibility for growth, so that they are left with no real
                       choice but to exit on McDonald’s terms or continue to operate at a loss.




                                                 52
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 56 of 63 PageID #:56




       237.    By the conduct described above, Defendants intentionally and willfully deprive

Plaintiffs and Class Members of the same rights enjoyed by White citizens to be free from racial

discrimination in the right to enter into contracts and the right to enjoy all of the privileges and

benefits of established contractual relationships in violation of 42 U.S.C. § 1981.

       238.    But for Plaintiffs’ and Class Members’ race and McDonald’s discriminatory denial

of equal franchise opportunities, Plaintiffs and members of the Nationwide Class would not have

suffered and would not continue to suffer anguish, humiliation, distress, inconvenience, and loss

of enjoyment of life, thereby entitling them to compensatory damages in an amount in excess of

the jurisdictional limit, including, without limitation: special or consequential damages in the form

of lost profits and business opportunities; damages for the intangible injury that results from the

denial of civil rights under the law; emotional and physical suffering and distress, humiliation,

damage to professional reputations and future business prospects; punitive damages in an amount

sufficient to deter Defendants’ similar wrongful conduct in the future; and an award of attorneys’

fees, expert fees, and costs.

       239.    As a direct and proximate result of Defendants’ conduct, Plaintiffs and Class

Members compensatory damages averaging between four million dollars ($4,000,000.00) and five

million dollars ($5,000,000.00) in lost profits per store.

       240.    McDonald’s has acted and continues to act with malice or reckless indifference to

the rights of Plaintiffs and Class Members, thereby entitling them to punitive damages.

       241.    At all times material, Defendants had actual knowledge of the wrongfulness of their

conduct and the high probability that injury and/or damage to Plaintiffs and Class Members would

result, and despite that knowledge, willfully, wantonly, and recklessly pursued their course of

conduct.



                                                 53
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 57 of 63 PageID #:57




        242.    Defendants’ conduct is so gross and flagrant as to show a reckless disregard or a

conscious wanton, reckless indifference to consequences or a grossly careless disregard for the

life, safety, and/or rights of Plaintiffs and Class Members, and Defendants actively and knowingly

participated in such conduct, and/or their officers, directors, or managers knowingly condoned,

ratified or consented to such conduct.

        243.    Defendants’ willful, wanton, malicious, and/or reckless conduct alleged herein

warrants the imposition of punitive damages.

        244.    Nationwide Class Members shall continue to suffer irreparable injury in the absence

of equitable relief.

        245.    Plaintiffs and the Nationwide Class, pursuant to Fed. R. Civ. P. 57 and 28 U.S.C. §

2201(a), hereby seek a declaratory judgment that Defendants’ conduct, in seeking to prevent

discrimination as described herein, violates Section 1981, and other relief so as to assure that

similar discriminatory conduct does not reoccur in the future.

        246.    To remedy McDonald’s systemic failure to comply with federal law, Plaintiffs and

putative Class Members hereby request declaratory judgment requiring McDonald’s to, inter alia:

                (a) Provide Black franchisees open and equal access to the market of locations to

                       which they are entitled and that meet or exceed McDonald’s national average

                       for revenue;

                (b) Require McDonald’s to conform to the mandates of Section 1981 and

                       implement objective standards for decisions relating to Black franchisees,

                       including: (i) rewrite decisions; (ii) terminations; (iii) rent adjustments and

                       other financial assistance, accounting for higher operating costs and lower




                                                   54
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 58 of 63 PageID #:58




                   volume sales in certain locations; and/or (iv) rebuild and renovation

                   requirements;

               (c) Require McDonald’s to ensure that Black franchisees are offered growth

                   opportunities to the same extent that such growth opportunities are available to

                   other franchisees in the same geographic area; and/or

               (d) Require McDonald’s to ensure its grading and inspection standards are fairly

                   and uniformly applied.

       247.    Accordingly, Plaintiffs and Nationwide Class Members seek damages from the

Defendants and an order with standards above to be implemented by the Court in equity.

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, prays

for declaratory judgment against Defendants, for compensatory damages, punitive damages,

reasonable attorneys’ fees, expert fees, costs, and an award of pre-judgment and post-judgment

interest, to be determined at trial, and for such other and further relief both at law and in equity to

which Plaintiffs and Class Members may show to be justly entitled.

                 COUNT II – VIOLATION OF STATE FRANCHISE ACTS
                  (on behalf of Plaintiffs and the State Franchise Act Class)

       248.    Plaintiffs and putative State Franchise Act Class Members adopt, reallege and

incorporate the allegations above as if set forth in full herein.

       249.    At all times material, Defendants unreasonably and materially discriminated

between franchisees operating a franchised business located in each of the states below in violation

of their state franchise laws.

       250.    Plaintiffs and putative State Franchise Act Class Members seek damages as

permitted by law for the injuries they suffered as a result of McDonald’s violations alleged herein.

Attorneys’ fees and costs are also proper.

                                                  55
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 59 of 63 PageID #:59




          251.   McDonald’s conduct violated state franchise acts with respect to franchises located,

owned and operated in the Franchised States by putative State Franchise Act Class Members by

unreasonably and materially discriminating between franchisees located by offering different

terms to different franchisee, causing competitive harm.

          252.   McDonald’s violated Plaintiff and putative State Franchise Act Class Members’

rights by refusing to renew, cancelling, and or/terminating franchise agreements without good

cause. McDonald’s reasons are mere pretext.

          253.   Plaintiffs and putative State Franchise Act Class Members have incurred damages

as a direct and proximate result of McDonald’s violation of their rights under the applicable

franchise acts, including reasonable compensation for the time and effort expended in planning

and preparing his franchise business, lost profits, and out-of-pocket expenses he incurred in

pursuing the franchise business, in an amount to be determined at trial.

          254.   Furthermore, Plaintiffs and putative State Franchise Act Class Members are entitled

to recover reasonable attorneys’ fees incurred in connection with this action.

          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, prays

for damages and reasonable attorneys’ fees and costs, and an award of pre-judgment and post-

judgment interest, to be determined at trial, and for such other and further relief as the Court deems

proper.

                            COUNT III – UNJUST ENRICHMENT
                        (On behalf of Plaintiffs and the Nationwide Class)

          255.   Plaintiffs and putative Class Members adopt, reallege, and incorporate the

allegations above as if set forth in full herein.




                                                    56
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 60 of 63 PageID #:60




       256.    Plaintiffs bring this claim on behalf of themselves and members of the Nationwide

Class under the common law of unjust enrichment of all 50 U.S. states in which the putative Class,

upon information and belief, owns or operates franchised McDonald’s locations.

       257.    McDonald’s required Plaintiffs and putative Class Members to improve

McDonald’s real estate, at Plaintiffs and Class Members’ sole cost and expense, through the

ongoing threat of ineligibility for growth and non-renewal.

       258.    McDonald’s unjustly retained the following benefits:

               a.     By steering Plaintiffs and putative Class Members to predominantly
                      Black, inner city, and/or rural neighborhoods, McDonald’s unjustly
                      retained the benefit of capital expansion of its real estate for lower market
                      prices in areas White franchisees were not willing to own and operate,
                      along with a corresponding increase in Black consumer sales and profits
                      for McDonald’s;

               b.     By imposing high percentage rents calculated based on McDonald’s
                      acquisition and development costs, and charging monthly service fees
                      based solely on gross sales, without any consideration for the higher
                      operational costs and lower revenue of the locations McDonald’s restricted
                      Plaintiffs and putative Class Members to because of their race,
                      McDonald’s unjustly retained the benefit of real estate paid for by
                      Plaintiffs and putative Class Members’ inflated and unconscionable
                      franchise fees;

               c.     By imposing mandatory exorbitant and unnecessary rebuild and/or
                      renovation requirements on Plaintiffs and putative Class Members, which
                      far exceed fair market rates, at locations that Defendants know will not
                      generate a return on investment due to their substantially lower revenue
                      and higher expenses, McDonald’s unjustly retains the benefit of real estate
                      improvements for locations it owns;

               d.     By controlling the rewrite process, restricting franchisee’s ability to buy
                      or open other franchises, and without any territorial restrictions on its own
                      ability to encroach on franchisees’ restaurants, McDonald’s denies
                      Plaintiffs and Class Members growth and/or rewrite in order to buy their
                      franchised restaurants back below market value.




                                                57
    Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 61 of 63 PageID #:61




       259.    McDonald’s was directly involved in setting the service fees, rents, mandating

rebuilds and renovations, and denying growth and/or rewrite, which it applied unequally to

franchisees nationwide based on race.

       260.    McDonald’s capital increased, at no cost to McDonald’s, but at Plaintiffs’ and Class

Members’ expense.

       261.    Defendants’ acceptance and retention of the benefit is inequitable and unjust

because the benefit was obtained by McDonald’s intentional discrimination and unlawful acts

against Black franchisees, and as set forth above.

       262.    Equity cannot in good conscience permit McDonald’s to be economically enriched

for its unjust actions at Plaintiffs and Class Members’ expense and in violation of federal and state

law; restitution or disgorgement, or both, of such economic enrichment is required.

       WHEREFORE, Plaintiffs and Class Members seek damages in an amount in excess of the

jurisdictional limit, including, without limitation: special or consequential damages in the form of

lost profits and opportunities; damages for the intangible injury that results from the denial of civil

rights under the law; emotional and physical suffering and distress, humiliation, damage to

professional reputations and future business prospects; punitive damages in an amount sufficient

to deter Defendants’ similar wrongful conduct in the future; and an award of attorneys’ fees, expert

fees, and costs.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs for themselves and on behalf of all others similarly situated,

demand judgment against Defendants, and each of them, jointly and severally, and request the

following relief from the Court:




                                                  58
Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 62 of 63 PageID #:62




  a.    Certification that this action may be maintained as a class action pursuant to Fed.
        R. Civ. P. 23(a) and (b)(3) and direct that reasonable notice of this action, as
        provided by Fed. R. Civ. P. 23(c)(2) be given to the Classes;

  b.    Appoint Plaintiffs as Class Representatives and Plaintiffs’ counsel as Class
        Counsel;

  c.    Award compensatory damages to Plaintiffs and the proposed Classes in an amount
        to be established at trial, including, without limitation:

        (1)    damages in in excess of the jurisdictional limit;

        (2)    lost business opportunities because of McDonald’s unjustifiable refusal to
               offer such opportunities to Plaintiffs and the Class;

        (3)    excessive and unreasonable costs and expenses due to substandard franchise
               location;

        (4)    insufficient sales volume due to substandard franchise location;

        (5)    loss of profits because of excessive expenses and insufficient sales volume
               due to substandard franchise location;

        (6)    loss of franchise value because of inability to extinguish debt and meet
               operating expenses due to substandard franchise location;

        (7)    loss of franchises due to discriminatory conduct; and

        (8)    additional damages for emotional and physical suffering and distress,
               humiliation, damage to professional reputations, and to future busines
               prospects.

  d.    Direct Defendants to make Plaintiffs whole for all earnings and benefits they would
        have received but for Defendants’ discriminatory treatment;

  e.    Declaration that the acts and practices complained of herein are violations of 42
        U.S.C. § 1981;

  f.    An order enjoining McDonald’s from engaging in the deceptive, unfair,
        unconscionable, and unlawful business practices alleged in this Complaint,
        including, but not limited to requiring Black franchisees to sign broad, general
        releases in exchange for financial assistance;

  g.    Award further injunctive relief, as the Court deems appropriate;


                                        59
     Case: 1:20-cv-06447 Document #: 1 Filed: 10/29/20 Page 63 of 63 PageID #:63




        h.      An award of punitive damages in an amount sufficient to deter Defendant’s similar
                wrongful conduct in the future;

        i.      An order for an award of attorney’s fees, expert fees, and costs, as provided by law;

        j.      An award of pre-judgment and post-judgment interest as provided by law; and

        k.      For all such other and further relief as may be just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiffs, individually on behalf of all others similarly situated, demand a trial by jury of

all issues so triable as a matter of right.

DATED this 29th day of October, 2020.                  Respectfully submitted,

                                                       THE FERRARO LAW FIRM, P.A.
                                                       Attorneys for Plaintiffs

                                                       /s/ James L. Ferraro
                                                       James L. Ferraro, Esq.
                                                       Florida Bar No.: 381659
                                                       jlf@ferrarolaw.com
                                                       Janpaul Portal, Esq.
                                                       Florida Bar No.: 0567264
                                                       jpp@ferrarolaw.com
                                                       Natalia Salas, Esq.
                                                       Florida Bar No.: 44895
                                                       nms@ferrarolaw.com
                                                       600 Brickell Avenue, 38th Floor
                                                       Miami, Florida 33131
                                                       Telephone: (305) 375-0111
                                                       Facsimile: (305) 379-6222

                                                       and

                                                       William R. Fahey, Esq.
                                                       Illinois Bar No.: 3127912
                                                       bfahey@cooneyconway.com
                                                       COONEY & CONWAY, PC
                                                       120 N. LaSalle Street, 30th Floor
                                                       Chicago, IL 60602
                                                       Telephone: (312) 236-6166
                                                       Designated as Local Counsel Pursuant to
                                                       Local Rule 83.15

                                                 60
